ORDER

PER CURIAM:
Defendant appeals his conviction by a jury of one count of first degree robbery in violation of § 569.020, RSMo 1986 and one count of armed criminal action in violation of § 571.015.1, RSMo 1986, on which he was sentenced to consecutive terms of ten years for first degree robbery and four years for armed criminal action. He also appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing.
The judgments are affirmed. Rules 30.-25(b) and 84.16(b).